Citation Nr: 0621942	
Decision Date: 07/24/06    Archive Date: 08/10/06

DOCKET NO.  04-10 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.  

2.  Entitlement to an increased rating for hypertension, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Appellant and wife



ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to 
September 1971.  His awards include two Purple Hearts.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from May and June 2003 rating decisions issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California.  The May 2003 RO decision granted 
an increased evaluation of 30 percent for service connected 
PTSD, effective December 31, 2002, and continued a 10 percent 
evaluation for service connected hypertension.  The June 2003 
rating decision continued the 30 percent evaluation for PTSD 
and the 10 percent evaluation for hypertension.  

In August 2004 the veteran and his wife testified before the 
undersigned sitting at the RO (Travel Board hearing).  A 
transcript of that hearing is of record.  In January 2005 the 
Board remanded the issues on appeal for further development.  
That development has been completed.  


FINDINGS OF FACT

1.  PTSD causes complete occupational impairment with 
symptoms approximating total social impairment.  

2.  The predominant diastolic blood pressure readings are 100 
or less, and predominant systolic blood pressure readings are 
160 or less.  



CONCLUSIONS OF LAW

1.  The schedular criteria for a 100 percent evaluation for 
PTSD have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2005).  

2.  The schedular criteria for an evaluation in excess of 10 
percent for hypertension have not been met.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.104, Diagnostic Code 7101 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

A.  The duty to notify

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that under the VCAA, VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2005).

March 2003 and February 2005 VCAA letters informed the 
veteran of what information and evidence was required to 
grant increased evaluations of PTSD and hypertension.    

These VCAA letters satisfied the second and third elements of 
the duty to notify by informing the veteran that VA would try 
to obtain medical records, employment records, or records 
held by other Federal agencies, but that he was nevertheless 
responsible for providing any necessary releases and enough 
information about the records to enable VA to request them 
from the person or agency that had them.  

Finally, with respect to the fourth element, the February 
2005 VCAA letter stated, "If there is any other evidence or 
information that you think will support your claim, please 
let us know.  If you have any evidence in your possession 
that pertains to your claim, please send it to us."  This 
statement served to advise the veteran to submit any evidence 
in his possession pertinent to the claims on appeal.  

In Pelegrini II, the Court also held that VCAA notice should 
be given before an initial AOJ decision is issued on a claim.  
Pelegrini II, 18 Vet. App. at 119-120.  Some notice was 
provided after the initial denials in this case.  However, 
the timing deficiency was remedied by the issuance of VCAA 
notice followed by readjudication of the claim.  Mayfield v. 
Nicholson, 444 F. 3d 1328 (Fed. Cir.  2006).  The claims were 
readjudicated in the February 2006 supplemental statement of 
the case (SSOC) which reconsidered the claims based on all 
the evidence of record.  Therefore, any timing deficiency was 
remedied.  

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, service connection has already been 
established for the veteran's PTSD and hypertension and he is 
seeking increased evaluations, thus, the first three 
Dingess/Hartman notice elements have been satisfied.  

As discussed above, the veteran has been provided notice in 
regard to degree of his service connected disabilities, thus 
satisfying the fourth element.  A May 2006 letter informed 
the veteran that his appeal was being returned to the Board 
and provided specific notice on what information and evidence 
would be considered in determining disability ratings and 
effective dates for the claimed disabilities.  Therefore, all 
five Dingess/Hartman notice elements have been satisfied.  

Assuming that this notice was necessary, there was a timing 
deficiency.  The veteran was not prejudiced by the delayed 
notice.  He did not submit any evidence in response to the 
notice.  If he submitted additional evidence substantiating 
his claim, he would have received the same benefit as if he 
submitted the evidence prior to initial adjudication.  

The effective date of any award based on such evidence, would 
have been fixed in accordance with the claim that was the 
subject of the initial adjudication.  38 C.F.R. § 3.156(b) 
(2005) (new and material evidence received prior to the 
expiration of the appeal period, or prior to the appellate 
decision, if a timely appeal has been filed, will be 
considered as having been filed with the claim, which was 
pending at the beginning of the appeal period); see also 38 
C.F.R. § 3.400(q)(1) (2005) (providing that when new and 
material evidence is received within the appeal period, the 
effective date will be set as if the prior denial had not 
been made).  

Moreover, an effective date for the increased rating for PTSD 
is not being set in this decision, but will be set by the RO 
in a future rating action.  The hypertension claim is being 
denied and no effective date is being set.

Thus all required notice was given.

B.  The duty to assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim(s).  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2005).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4).

In the present case, the Board finds that the duty to assist 
has been fulfilled.  The veteran's service medical records, 
Social Security Administration records and VA and private 
outpatient treatment records have been associated with the 
claims file.  No other relevant records have been identified.  
In addition, the veteran was afforded VA examinations to 
evaluate the current severity of his PTSD and hypertension in 
April 2003, January 2004, and July 2005.  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.


II.  PTSD

The veteran was initially granted service connection for PTSD 
with a 10 percent evaluation in April 1986.  A May 2003 RO 
decision granted an increased evaluation of 30 percent, 
effective in December 2002.  A June 2003 RO decision denied 
an evaluation in excess of 30 percent.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2005).  

Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2005).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more closely approximates the criteria 
required for that evaluation.  Otherwise, the lower 
evaluation will be assigned.  38 C.F.R. § 4.7.  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of a disability, such doubt will be resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995); 
38 C.F.R. § 4.1.  However, the current level of disability is 
of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  

PTSD is currently evaluated as 30 percent disabling under 
Diagnostic Code 9411.  Diagnostic Code 9411 evaluates PTSD 
according to the General Rating Formula for Mental Disorders.  
38 C.F.R. § 4.130, Diagnostic Code 9411.  

Under the General Rating Formula for Mental Disorders, a 30 
percent evaluation is warranted for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).  

A 50 percent evaluation is assigned for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as:  flattened affect, circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, General Rating Formula for 
Mental Disorders.  

In determining whether the veteran meets the criteria for a 
70 percent evaluation, the Board must consider whether the 
veteran has deficiencies in most of the following areas:  
work, school, family relations, judgment, thinking, and mood.  
Bowling v. Principi, 15 Vet. App. 1, 11 (2001).  

The sole basis for a 100 percent rating is total occupational 
and social impairment.  Sellers v. Principi, 372 F. 3d 1318 
(Fed. Cir. 2004).  

At VA psychiatric examination in April 2003 the veteran 
described anxiety, sleep disturbance, nightmares, shaking of 
hands, and hypervigilance.  He stated that these symptoms 
were a factor in a divorce.  He reported being a combat 
engineer in Vietnam and that his service included exposure to 
multiple life threatening situations, sleep deprivation, and 
shrapnel injuries.  Despite his symptoms, the veteran had a 
long career in heating and air conditioning, which ended 
because of orthopedic problems.  The veteran reported that he 
was currently receiving psychiatric treatment and medication.  

During mental status examination the veteran related 
cooperatively with vigorous speech.  There was no impairment 
of thought process or communication.  There were no 
delusions, hallucinations, or inappropriate behavior, and he 
was not suicidal or homicidal.  Personal hygiene was good, he 
was oriented to time, place, and person, and recent, medium, 
and remote memory were intact.  There was no obsessive or 
ritualistic behavior, speech rate and flow were in the normal 
range, there were no observed panic attacks or impairment of 
impulse control, and mood was euthymic.  

The Axis I diagnosis was PTSD, characterized by multiple 
life-threatening situations, resulting in multiple wounds, 
startle response, hypervigilance, and nightmares.  A Global 
Assessment of Functioning (GAF) score of 60 was assigned, 
reflecting moderate difficulty in social, occupational, or 
school functioning.  DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS, Fourth Edition, of the American Psychiatric 
Association (DSM-IV).  The examiner described the veteran's 
symptomatology as under fair control, but which had clearly 
affected the course of his life, afflicting him with 
continuous symptoms including startle response, 
hypervigilance, ruminations, and persistent nightmares.  His 
current functioning was described as good.  

Private outpatient treatment records from February 1998 to 
January 2005 reflect ongoing treatment for PTSD.  In an 
August 2003 letter, the veteran's private physician stated 
that he had been treating the veteran for PTSD for the past 3 
years, and that his symptoms were fairly well-controlled.  He 
described hypervigilance, mild paranoia in certain 
environments, startle response, reduced work effectiveness, 
and sexual difficulties.  He opined that the veteran seemed 
to meet the criteria for 50 percent impairment.  

In January 2004 the veteran underwent another VA psychiatric 
examination.  He complained of insomnia, anxiety, memory 
problems, and visual hallucinations.  He described these 
symptoms as worsening in the past three or four years.  The 
veteran reported a history of many traumatic events occurring 
in Vietnam which resulted in his present symptomatology.  
After service, the veteran worked for 31 years in heating and 
air conditioning before retiring due to orthopedic problems.  
The veteran reported that he had never been hospitalized for 
psychiatric reasons, but did receive treatment and medication 
for PTSD.  

Mental status examination revealed superficial insight and 
fair judgment.  The veteran was oriented to time, place, and 
person, with recent, intermediate, and remote memory intact.  
The veteran was able to perform simple calculations 
relatively well and was able to concentrate on tasks at home.  
Fund of knowledge was adequate.  The Axis I diagnosis was 
PTSD, delayed.  The veteran responded to traumatic events 
with intense fear and helplessness; had been reexperiencing 
these events whenever he was in a crowd; and had nightmares 
about the events.  He had enormous anxiety and visible 
tremors when around people.  A GAF score of 60 was assigned.  
The examiner added that the veteran's prognosis was fair, and 
that his condition was likely to improve with treatment over 
the next 12 months.  

The examiner stated that the veteran was not limited in his 
abilities to do the following:  remember and understand and 
carry out simple instructions, perform detailed and complex 
tasks, relate and interact with supervisors, coworkers, and 
the public, maintain concentration, attention, persistence, 
and pace, to associate with day-to-day work activities 
including attendance and safety, to adapt to stressors common 
to a normal work environment, to maintain regular attendance 
in the workplace and perform work activities on a consistent 
basis, and to perform work activities without special or 
additional supervision.  

At the August 2004 Travel Board hearing the veteran testified 
that he continued to receive treatment for PTSD.  He 
testified that he stopped working as a heating and air 
conditioning mechanic two years prior to the hearing as a 
result of knee replacements and an inability to work around 
people.  He reported spending his free time at medical 
appointments, fishing, shooting archery, and woodworking.  He 
stated that his family was leery of him because of PTSD and 
he was not comfortable at family events.   

VA outpatient treatment records from September 2002 to May 
2005 reflect ongoing treatment for PTSD with GAF scores 
ranging from 50 to 55, reflecting serious to moderate 
symptoms of PTSD.  American Psychiatric Association: 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM), 
32 (4th ed.) (1994) (DSM IV); 38 C.F.R. §§ 4.125, 4.130 
(2005).

In July 2005 the veteran again underwent VA psychiatric 
examination.  He stated that since his early retirement he 
was despondent, depressed, unable to sleep, anxious, 
hypervigilant and experiencing increased nightmares and 
flashbacks.  The veteran reported that his wife was very 
understanding of his problems, but that he felt their 
relationship was strained because of his inability to 
socialize and the fact that they had no sexual relationship 
as a result of his thoughts being preoccupied with Vietnam.  
He reported that he had one child and four stepchildren, but 
that he could not spend time with them due to his anxiety and 
inability to get close to people.  He was able to communicate 
with his grandchildren for brief periods.  

Mental status examination revealed that the veteran was alert 
and oriented with average intelligence.  He reported problems 
with memory in that he forgot names and events, but that he 
wrote things down to help himself remember.  When he started 
to speak on a subject his thought was interrupted by a 
flashback, however, there was no significant impairment on 
testing concentration or immediate memory.  

The veteran's judgment was impaired in that PTSD symptoms 
caused him to get into altercations with others without any 
provocation.  He was suspicious and paranoid and admitted to 
hearing voices and seeing the faces of the dead and wounded.  
His speech was coherent and spontaneous, but stuttered when 
he became anxious.  Although he was anxious throughout the 
evaluation, he denied beig suicidal or wanting to hurt 
himself because of his religion and family.  The Axis I 
diagnosis was PTSD and a GAF score of 45, reflecting serious 
impairment in social, occupational, or school functioning, 
was assigned.  

The most recent GAF scores reflect an increase in 
symptomatology.  Scores of 50 or less contemplate an 
inability to maintain employment.  The score of 45 is thus 
indicative of total occupational impairment.  The most recent 
examiner also reported significant social impairment.  In any 
event the Court has recently held that social and 
occupational impairment constitute independent bases for the 
grant of a rating based on psychiatric disability.  Diorio v. 
Nicholson, No. 03-1889 (U.S. Vet. App. Jul. 18, 2006).

Because the most recent evidence shows total occupational 
impairment, and significant social impairment approximating 
total social impairment, the criteria for a 100 percent 
rating are met.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App 49, 55-57 (1990); 38 C.F.R. §§ 4.7, 4.21.  

III.  Hypertension

The veteran was initially granted service connection for 
hypertension, evaluated as 10 percent disabling, by rating 
decision in November 1986.  May and June 2003 RO decisions 
continued this 10 percent evaluation.  

Hypertension is currently evaluated as 10 percent disabling 
under Diagnostic Code 7101.  This diagnostic code provides a 
10 percent evaluation when diastolic pressure is 
predominantly 100 or more, or; systolic pressure is 
predominantly 160 or more, or; is provided as the minimum 
evaluation for an individual with a history of diastolic 
pressure of predominantly 100 or more who requires continuous 
medication for control.  A 20 percent evaluation is warranted 
when diastolic pressure is predominantly 110 or more, or; 
systolic pressure is predominantly 200 or more.  A 40 percent 
evaluation is warranted when diastolic pressure is 
predominantly 120 or more and a 60 percent evaluation is 
warranted when diastolic pressure is predominantly 130 or 
more.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2005).  

The veteran underwent a VA heart examination in April 2003.  
He reported being under a doctor's care and on medication for 
hypertension since 1970.  He described his hypertension as 
controlled for the last two years and stated that he 
experienced no functional impairment and had not lost any 
time from work due to hypertension.  Blood pressure readings 
were 150/90, 139/82, and 139/82.  The impression was 
hypertension, no change.  

The veteran underwent VA heart examination again in January 
2004.  He gave a history of high blood pressure since 1969 
and stated that he began medication in 1971.  He reported 
that he currently took two medications for his high blood 
pressure, which was still not well controlled.  He denied 
chest pain, shortness of breath, or history of myocardial 
infarction, stroke, or other cardiovascular complications.  
He stated that he developed dizziness and weakness when his 
blood pressure was high.  Blood pressure readings were 
170/80, 160/80, and 160/80.  

There was no change in the established diagnosis of 
hypertension.  In terms of functional impairment, the VA 
examiner indicated that, although the veteran was not 
working, he should be restricted from activities which 
involved heavy exertion as these could exacerbate 
hypertension.  

At the August 2004 Travel Board hearing the veteran testified 
that he was on numerous medications for hypertension.  He 
stated that he had had blood pressure readings as high as 200 
over 110 and as low as 120 over 65, but that they were all in 
between and his blood pressure would depend on how he felt.  
He stated that the average blood pressure reading was 145 
over 85, but that there were spikes.  

Private outpatient treatment records from February 1998 to 
January 2005 reflect ongoing treatment for hypertension with 
systolic pressure readings from 115 to 168 over diastolic 
pressure readings from 62 to 92.  

VA outpatient treatment reports from September 2002 to May 
2005 also include ongoing treatment for hypertension, with 
systolic pressure readings from 120 to 144 over diastolic 
pressure readings of 66 to 82.  

Most recently, the veteran underwent a VA general medical 
examination in July 2005.  He reported undergoing several 
medication changes in the course of his history to find 
medications that suited him and worked well.  He stated that 
for at least the past year his blood pressure had been 
adequately controlled.  He denied any symptoms that might be 
related to the effects of having elevated blood pressure, 
such as severe headaches, vision changes, transient ischemic 
or cerebrovascular symptoms, chest pains, or angina symptoms.  

Blood pressure readings were 142/80, 142/80, and 146/80.  EKG 
revealed a ventricular rate of 61bpm and normal sinus rhythm 
with no evidence of left ventricular hypertrophy, chest X-ray 
revealed normal heart size and clear lungs, urine was 
negative for trace protein, and chemistry profile was normal.  
The diagnosis was hypertension with fair control and no signs 
or symptoms of end organ damage.  

The medical evidence does not demonstrate that the veteran's 
hypertension warrants an increased evaluation of 20 percent.  
Such a higher evaluation requires diastolic pressure of 
predominantly 110 or more, or systolic pressure of 
predominantly 200 or more.  Although the veteran testified 
that his blood pressure readings have been as high as 
200/110, the recent medical evidence reveals the highest 
diastolic pressure to be 82 and the highest systolic pressure 
to be 170.  

As the recent medical evidence does not demonstrate 
predominant findings of systolic pressure of 200 or more or 
diastolic pressure of 110 or more, a higher evaluation for 
hypertension is not warranted.  38 C.F.R. § 4.104, Diagnostic 
Code 7101.  

The veteran has not required frequent hospitalization for 
hypertension.  Also, the record reflects that the veteran is 
currently not working, thus, marked interference with 
employment has not been shown.  Thus, referral for 
consideration of an extraschedular evaluation is not 
warranted.  38 C.F.R. § 3.321.  

The Board concludes that, for the reasons set forth above, 
the preponderance of the evidence is against the claim, the 
reasonable doubt doctrine does not apply, and the claim is 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App 49, 55-57 (1990); 38 C.F.R. §§ 4.7, 
4.21 (2005).  


ORDER

Entitlement to a 100 percent rating for PTSD is granted.   

Entitlement to an increased rating for hypertension is 
denied.  




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


